Casey, J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered June 18, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
*800Defendant was indicted for criminal sale of a controlled substance in the first degree, criminal sale of a controlled substance in the second degree (two counts) and various other lesser counts of sale and possession of controlled substances. Although charged with a class A-I felony, defendant was allowed to plead to criminal sale of a controlled substance in the second degree, a class A-II felony, in full satisfaction of the indictment and with a prison sentence of eight years to life. Defendant accepted the plea as offered and was sentenced as agreed. On this appeal he contends that his sentence was unduly harsh.
Inasmuch as defendant was facing a potential prison sentence ranging from 15 years to life up to 25 years to life if convicted as charged, we find the plea to the reduced charge and the sentence imposed to have been advantageous to defendant’s interests. The claim of excessiveness is untenable.
Cardona, P. J., Mercure, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.